Exhibit 10r-10 AMENDMENT NO. 10 TO SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION As of May 8, 2008 Summary of Director and Executive Officer Compensation, filed with the Securities and Exchange Commission on March 18, 2005, and amended as of May 9, 2005, August 10, 2005, February 22, 2006, March 31, 2006, May 12, 2006, November 20, 2006, February 27, 2007, May 4, 2007, and February 27, 2008, is hereby amended and restated in its entirety: I.DIRECTOR COMPENSATION. Directors who are employees of Rogers receive no additional compensation for their services as directors. The Compensation and Organization Committee periodically reviews non-management director compensation policies with the assistance of outside compensation consultant Pearl Meyer & Partners. In 2007, compensation for non-management directors consisted of an annual retainer and meeting fees (“Fees Earned or Paid”) and stock options (“Option Awards”). Each of these components is shown in the following table and described in more detail below. Name Fees Earned or Paid(1) Option Awards (2) Total Leonard M. Baker $54,872 $87,953 $142,825 Walter E. Boomer $51,000 $87,953 $138,953 Charles M. Brennan, III $54,250 $87,953 $142,203 Edward L. Diefenthal (3) $17,718 $31,414 $ 49,132 Gregory B. Howey $61,250 $87,953 $149,203 J. Carl Hsu (3) $23,000 $46,530 $ 69,530 Leonard R. Jaskol $62,000 $87,953 $149,953 Carol R. Jensen $54,128 $87,953 $142,081 Eileen S. Kraus $65,178 $87,953 $153,131 William E. Mitchell (3) $17,968 $31,414 $ 49,382 Robert G. Paul $80,250 $87,953 $168,203 1. Includes meeting fees and the annual retainer. Certain directors elected to receive compensation in Rogers common stock instead of cash.The conversion of the cash amount into shares of Rogers common stock was made at fair market value.Fractional shares were rounded up to whole shares. 2. The fair value of option awards is the same as the compensation cost realized in financial statements because all options awarded to directors are immediately vested at grant.For non-management directors who served for the entire year, there were two stock option grants for each individual: June 15, 2007 and December 17, 3. Messrs. Diefenthal and Mitchell did not stand for re-election at the 4/26/2007 Annual Meeting of Shareholders, and their 2007 compensation was pro-rated, as was that for Dr. Hsu who joined the board of directors in June of 2007. Annual Retainer Non-management directors earned an annual retainer of $35,000 in 2007. The lead director and chairperson of each board committee earned an additional annual retainer as follows: (i) Lead Director (Mr. Paul) - $15,000; (ii) Audit Committee Chairperson (Mr. Paul) - $10,000; (iii) Compensation and Organization Committee Chairperson (Ms. Kraus) - $7,500; (iv) Nominating and Governance Committee Chairperson (Mr. Jaskol) - $5,000; (v) Finance Committee Chairperson (Mr. Howey) - $5,000 and (vi) Safety and Environment Committee Chairperson- $3,500. (Dr. Baker was chairperson of this committee until April 26, 2007 when Dr. Jensen became this committee’s chairperson. Each of Drs. Baker and Jensen received a pro-rata share of the $3,500. Specifically in 2007, Dr. Baker received $36,121.75 and Dr.
